


AGREEMENT OF RESIGNATION, APPOINTMENT AND ACCEPTANCE
This Agreement of Resignation, Appointment and Acceptance (this “Agreement”),
dated to be effective as of June 25, 2015 (the “Effective Date”), is among
Molycorp, Inc. (the “Company”), a Delaware corporation, WILMINGTON SAVINGS FUND
SOCIETY, FSB (the “Resigning Trustee”), a savings and loan holding company
organized and existing under the laws of the United States having its principal
corporate trust office in Wilmington, Delaware, and DELAWARE TRUST COMPANY (the
“Successor Trustee”), a Delaware state chartered trust company having a
corporate trust office in Wilmington, Delaware. Capitalized terms used but not
defined in this Agreement have the meanings given in the 3.25% Indenture (as
defined below).
RECITALS
WHEREAS, pursuant to the Indenture (as amended, supplemented or modified, the
“3.25% Indenture”), dated as of June 15, 2011, between the Company and Wells
Fargo Bank, National Association (the “Original Trustee”), the Company issued
its 3.25% Convertible Notes Due 2016 (the “3.25% Notes”);
WHEREAS, the Company appointed the Original Trustee as initial Trustee,
Registrar, and Paying Agent under the 3.25% Indenture;
WHEREAS, pursuant to that certain Agreement of Resignation, Appointment and
Acceptance, dated as of June 25, 2015 among the Original Trustee, the Resigning
Trustee, and the Company (the “Resignation and Appointment Agreement”), (i) the
Original Trustee provided written notice to the Company of its resignation as
Trustee, Registrar, and Paying Agent under the 3.25% Indenture and (ii) the
Resigning Trustee accepted its appointment as successor Trustee, Registrar, and
Paying Agent under the 3.25% Indenture;
WHEREAS, there are presently issued and outstanding $206,505,000.00 in aggregate
principal amount of the 3.25% Notes;
WHEREAS, Section 7.09 of the 3.25% Indenture provides that the Trustee may
resign in writing at any time and be discharged from the trust created therein
by so notifying the Company, subject to the terms of the 3.25% Indenture;
WHEREAS, Section 7.09 of the 3.25% Indenture provides that, if the Trustee
resigns, the Company shall promptly appoint a successor Trustee and the
successor Trustee shall deliver a written acceptance of its appointment to the
resigning Trustee and to the Company;
WHEREAS, following the effective time of the Resignation and Appointment
Agreement, the Resigning Trustee informed the Company of its desire to resign as
Trustee, Registrar, and Paying Agent under the 3.25% Indenture;
WHEREAS, Section 7.09 of the 3.25% Indenture provides that the Resigning
Trustee’s resignation as Trustee, Registrar, and Paying Agent under the 3.25%
Indenture shall become effective upon the Successor Trustee’s acceptance of
appointment by the Company;

- 1 -

--------------------------------------------------------------------------------



WHEREAS, the Company desires to appoint the Successor Trustee as Trustee,
Registrar, and Paying Agent to succeed the Resigning Trustee in such capacities
under the 3.25% Indenture and in its respective capacities under the other
documents executed by the Original Trustee in connection with or related to the
3.25% Indenture or the 3.25% Notes; and
WHEREAS, the Successor Trustee is willing to accept its appointment as Trustee,
Registrar, and Paying Agent under the 3.25% Indenture.
NOW, THEREFORE, the Company, the Resigning Trustee, and the Successor Trustee,
for and in consideration of the covenants set forth herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby consent and agree as follows:
1.Acceptance of Resignation of Resigning Trustee and Appointment of Successor
Trustee. The Company hereby accepts the resignation of the Resigning Trustee as
Trustee, Registrar, and Paying Agent under the 3.25% Indenture. Pursuant to
Section 7.09 of the 3.25% Indenture, the Company hereby appoints the Successor
Trustee as Trustee, Registrar, and Paying Agent under the 3.25% Indenture, and
vests and confirms to the Successor Trustee all the rights, powers, and duties
of the Trustee, Registrar, and Paying Agent under the 3.25% Indenture.
2.Company Representations and Warranties. The Company hereby represents and
warrants to the Successor Trustee that:    
a.It is duly incorporated and validly organized and existing;
b.This Agreement has been duly authorized, executed, and delivered on behalf of
the Company and constitutes a legal, valid, and binding obligation enforceable
against it in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium, liquidation,
fraudulent transfer, fraudulent conveyance or other similar laws affecting the
enforcement of creditors’ rights generally, an implied covenant of good faith
and fair dealing and by general principles of equity;
c.It has not entered into any amendment or supplement to the 3.25% Indenture and
the 3.25% Indenture is in full force and effect;
d.No covenant or condition contained in the 3.25% Indenture has been waived by
the Company or, to the knowledge of the Company, by the Resigning Trustee or the
Holders of the percentage in aggregate principal amount of the 3.25% Notes
required by the 3.25% Indenture to effect any such waiver;
e.By a resolution which was duly adopted by the Board of Directors of the
Company, and which is in full force and effect on the Effective

- 2 -    



--------------------------------------------------------------------------------



Date, the Company was authorized to appoint Successor Trustee as Trustee,
Registrar and Paying Agent under the 3.25% Indenture; and
f.All conditions precedent applicable to the Company relating to the appointment
of the Successor Trustee as Trustee, Registrar, and Paying Agent under the 3.25%
Indenture have been complied with by the Company.
3.Resigning Trustee Representations and Warranties. The Resigning Trustee hereby
represents and warrants to the Successor Trustee and the Company that:
a.    This Agreement has been duly authorized, executed, and delivered on behalf
of the Resigning Trustee and constitutes a legal, valid, and binding obligation
enforceable against it in accordance with its terms, except as such enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium,
liquidation, fraudulent transfer, fraudulent conveyance, or other similar laws
affecting the enforcement of creditors’ rights generally, an implied covenant of
good faith and fair dealing and by general principles of equity;
b.    It has not entered into any amendment or supplement to the 3.25%
Indenture, and the 3.25% Indenture is in full force and effect;
c.    No covenant or condition contained in the 3.25% Indenture has been waived
by the Resigning Trustee or, to the best of the knowledge of the Resigning
Trustee, by the Holders of the percentage in aggregate principal amount of the
3.25% Notes required by the 3.25% Indenture to effect any such waiver;
d.    There is no action, suit, or proceeding pending or, to the best of the
knowledge of the Resigning Trustee threatened, against the Resigning Trustee
before any court or governmental authority arising out of any action or omission
by the Resigning Trustee as Trustee, Registrar, and Paying Agent under the 3.25%
Indenture;
e.    It has made, or promptly will make, available to the Successor Trustee
copies of the 3.25% Indenture and each of the documents listed on Annex A that
are in its possession; and
f.    There is presently issued and outstanding $206,505,000.00 in aggregate
principal amount of the 3.25% Notes.

- 3 -    



--------------------------------------------------------------------------------



4.Successor Trustee Representations and Warranties. The Successor Trustee hereby
represents and warrants to the Resigning Trustee and the Company that:
a.    It is qualified and eligible to serve as Trustee, Registrar, and Paying
Agent under the 3.25% Indenture and the Trust Indenture Act of 1939, as amended;
and
b.    This Agreement has been duly authorized, executed, and delivered on behalf
of the Successor Trustee and constitutes a legal, valid, and binding obligation
enforceable against it in accordance with its terms, except as such enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium,
liquidation, fraudulent transfer, fraudulent conveyance, or other similar laws
affecting the enforcement of creditors’ rights generally, an implied covenant of
good faith and fair dealing and by general principles of equity.
5.Acceptance by Successor Trustee. (a) The Successor Trustee hereby accepts its
appointment, as of the Effective Date, as Trustee, Registrar, and Paying Agent
under the 3.25% Indenture, and assumes all rights, powers, and duties of the
Trustee, Registrar, and Paying Agent, thereunder, subject to the terms and
conditions therein; (b) References in the 3.25% Indenture to “Corporate Trust
Office” shall be deemed to mean the designated corporate trust office of the
Successor Trustee, which is located at 2711 Centerville Road, Wilmington, DE
19808; and (c) The Successor Trustee satisfies the requirements to become such
successor Trustee pursuant to Sections 7.08 and 7.10 of the 3.25% Indenture.
6.Assignment by Resigning Trustee. The Resigning Trustee hereby confirms,
assigns, transfers, delivers, and conveys, as of the Effective Date, to the
Successor Trustee, as Trustee, Registrar, and Paying Agent under the 3.25%
Indenture, all rights, powers, and duties, which the Resigning Trustee, as
Trustee, Registrar, and Paying Agent now holds under and by virtue of the 3.25%
Indenture, and shall pay over to the Successor Trustee any and all property and
moneys held by the Resigning Trustee under and by virtue of the 3.25% Indenture,
subject to the liens provided by Section 7.06 of the 3.25% Indenture, which lien
the Resigning Trustee expressly reserves to the fullest extent necessary to
secure the Company’s obligations under said Section to the Resigning Trustee and
which liens shall also secure the Company’s obligations under said Section to
the Successor Trustee.
7.Resigning Trustee’s Lien and Payment of Fees, Expenses, and Indemnification.
The Resigning Trustee hereby appoints the Successor Trustee, and the Successor
Trustee hereby acknowledges its appointment, as the Resigning Trustee’s agent
with respect to the assertion, perfection, and enforcement of the Resigning
Trustee’s liens provided for in Section 7.06 of the 3.25% Indenture to secure
the satisfaction of the Company’s indemnification obligations to the Resigning
Trustee and its payment of the Resigning Trustee’s past, current, and future
fees and expenses as provided for in Section 7.06 of the 3.25% Indenture (said
indemnification obligations and fees and expenses,

- 4 -    



--------------------------------------------------------------------------------



collectively, the “Resigning Trustee’s Claims”). The Successor Trustee and the
Company further acknowledge that the Resigning Trustee’s Claims are and will be
due under Section 7.06 of the 3.25% Indenture, and are included within the
“First” priority of payment provided for under Section 6.05 of the 3.25%
Indenture.
8.Additional Documentation. The Company and the Resigning Trustee, for the
purposes of more fully and certainly vesting in and confirming to the Successor
Trustee, as Trustee, Registrar, and Paying Agent said rights, powers, and duties
agree, upon reasonable request of the Successor Trustee, to execute,
acknowledge, and deliver such further agreements of conveyance and further
assurance and to do such other things as may reasonably be required for more
fully and certainly vesting and confirming to the Successor Trustee all rights,
powers, and duties which the Resigning Trustee now holds under and by virtue of
the 3.25% Indenture, all at the cost of the Company.
9.Effectiveness. This Agreement, the Company's acceptance of resignation of the
Resigning Trustee, and the Successor Trustee's acceptance of appointment as
Trustee effected hereunder shall be effective as of the close of business on the
Effective Date; provided, however, that the appointment of the Successor Trustee
as Registrar and Paying Agent shall be effective as of the close of business 10
business days after the Effective Date.
10.Amendments. No amendment shall be made to this Agreement without the written
consent of all parties hereto which may be provided in counterparts.
11.Notice to Holders. Pursuant to the requirements of Section 7.10 of the 3.25%
Indenture, within ten calendar days of the Effective Date, the Company and the
Successor Trustee shall distribute a notice to the Holders of the Notes in the
form attached hereto as Annex B.
12.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
13.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but such counterparts shall together
constitute one and the same Agreement. Delivery of a counterpart by facsimile or
e-mail transmission of an Adobe portable document format file (also known as a
“PDF” file) shall be effective as delivery of a manually executed counterpart
hereof.
14.Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto with respect to its contents, and supersedes any and all prior
correspondence, emails or discussions, whether oral or written, with respect to
such contents.
15.Notices to Parties. All notices, whether faxed or mailed, will be deemed
received when sent pursuant to the following instructions:

- 5 -    



--------------------------------------------------------------------------------







TO THE RESIGNING TRUSTEE:


Wilmington Savings Fund Society, FSB
Attn: Patrick Healy
500 Delaware Ave, 11th Floor
P.O. Box 957
Wilmington, DE 19899
Telephone: (302) 888-7420
Facsimile: (302) 421-9137


TO THE SUCCESSOR TRUSTEE:


Delaware Trust Company
Attn: Sandra E. Horwitz
2711 Centerville Road
Wilmington, DE 19808
Telephone: (877) 374-6020
Facsimile: (302) 636-8666


TO THE COMPANY:


Molycorp, Inc.
Attn: Kevin Johnson, Executive Vice President and General Counsel
561 Denver Tech Center Parkway, Suite 1000
Greenwood Village, CO 80111

- 6 -    



--------------------------------------------------------------------------------




IN WITNESSETH WHEREOF, the parties have executed this Agreement of Resignation,
Appointment and Acceptance to be deemed effective as of the day and year first
above written.


Dated: June 25, 2015
MOLYCORP, INC., as the Company
 
 
 
 
 
/s/ Michael F. Doolan
 
By: Michael F. Doolan
 
Its: Executive Vice President and CFO
 
 
 
 
Dated: June 25, 2015
WILMINGTON SAVINGS FUND SOCIETY, FSB, as the Resigning Trustee
 
 
 
 
 
/s/ Patrick J. Healy
 
By: Patrick J. Healy
 
Its: Vice President
 
 
 
 
Dated: June 25, 2015
DELAWARE TRUST COMPANY, as the Successor Trustee
 
 
 
 
 
/s/ Alan R. Halpern
 
By: Alan R. Halpern
 
Its: Vice President








- 7 -

--------------------------------------------------------------------------------




ANNEX A


DOCUMENTS TO BE DELIVERED TO SUCCESSOR TRUSTEE 1 


1.    3.25% Indenture
2.    Files of all other closing documents related to the 3.25% Indenture.
3.    Global note.
4.    List of Holders for 3.25% Notes.





1 The Resigning Trustee agrees to provide such documents as it holds in its
files for this account. The Resigning Trustee makes no representations as to the
completeness of these files and will provide only such documents as it may
reasonably access within these files.



--------------------------------------------------------------------------------




ANNEX B


FORM OF NOTICE TO HOLDERS OF NOTES
NOTICE


CUSIP Number:
608753AA7






To the Holders of Molycorp, Inc.
3.25% Convertible Notes due 2016 (the “Notes”)


NOTICE IS HEREBY GIVEN, in the manner provided in 7.10 of the Indenture, dated
as of June 15, 2011 (as amended, modified and supplemented from time to time,
the “Indenture”), between Molycorp, Inc. (the “Company”) and Wells Fargo Bank,
National Association, as Trustee, that Wilmington Savings Fund Society, FSB has
resigned as successor Trustee under the Indenture.


The Company has appointed Delaware Trust Company as successor Trustee,
Registrar, and Paying Agent, which appointment has been accepted and become
effective. The address of the Corporate Trust Office of Delaware Trust Company
is 2711 Centerville Road, Wilmington, DE 19808.


Dated: June __, 2015







